DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on April 05, 2022.
Claims 1, 3-7, 9-11 and 17 have been amended. Claim 8 has been canceled. Claim 21 has been newly added.
Claims 1-7 and 9-21 have been examined. Claims 1-7 and 9-21 (Renumbered to claims 1-20) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The rejection of claims 3 and 6 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 11 and 17 (Renumbered to claims 1, 10 and 16) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claim 1:
    	“preemptively creating, by the server system, first and second compute sessions on the distributed computing engine, wherein the first and second compute sessions provide respective access to one or more functionalities of the distributed computing engine;    	subsequent to the preemptively creating the first and second compute sessions, receiving, by the server system from first and second client devices, respective first and second data requests associated with respective first and second users of the plurality of users;    	using the first compute session, executing, by the distributed computing engine, a first query associated with the first data request against the transaction data to retrieve a first results dataset;   	using the second compute session, executing, by the distributed computing engine, a second query associated with the second data request against the transaction data to retrieve a second results dataset, wherein the distributed computing engine executes at least a portion of the second query at a same time as at least a portion of the first query; and   	sending, by the server system, the first and second results datasets to the first and second client devices, respectively, wherein the first and second results datasets are returned to the first and second client devices in an online manner”

In claim 11:
	“sending the results dataset to the client device within a predetermined time threshold after the first data request is received by the server system wherein the results dataset corresponds to a simulation of one or more fraud detection filters based on the transaction data.”

In claim 17:
	“subsequent to preemptively creating the first computer session, providing, to a client device, interface data for a simulation user interface that is operable to graphically depict simulated results of modifications to fraud detection filters;   	receive, from the client device, a first data request associated with a first user of the plurality of users, wherein the first data request is a first simulation request to simulate a modified version of a first fraud detection filter utilized by the first user;”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US Pub. No. 2020/0394455) – Data Analytics Engine for Dynamic Network-Based Resource-Sharing; and Thornton et al. (US Pub. No. 2020/0218984) – Methods, Systems and Apparatus for Using Session, Device and/or User Signatures. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Lee et al. (US Pub. No. 2020/0394455)  	Lee uses a method providing real-time machine learning modeling, evaluation, and visualization. A computing system can receive image data including a machine code from a client device. The system can decode the machine code to identify a user associated with the client. The system can retrieve a plurality of data sources associated with the user and a shared vehicle associated with the user. The system can extract a plurality of features from the plurality of data sources. The system can build a feature vector representing the plurality of features. The system can input the feature vector into a machine learner to identify a classification associated with the user. The system can generate a dynamic insurance policy for the user based on the classification. However, Lee does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11 and 17.  

     	Thornton et al. (US Pub. No. 2020/0218984)  	Thornton set forth a method for the computation and use of session, device and/or user signatures for determining communications session types, device types, and/or user signatures. An exemplary system in accordance with an embodiment of the invention includes: a first device, the first device including: a receiver that receives a first set of session control messages belonging to a first communications session, said first set of session control messages including at least one session control message; a feature extractor that extracts a first set of device features from the first set of session control messages; and a first neural network that determines a device signature from the first set of session control messages based on said set of device features. However, Thornton does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11 and 17.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192